Order issued September         2.-~ , 2012




                                ~--   -·



                                                 In The
                                     Otnurl nf 1\ppeals
                          llrtftlf 1llistrid nf IDexas at 1llallas
                                           No. 05-12-01100-CV


                                  BARRY H. WELLS, Appellant

                                                   v.
                                      MARC R. MAY, Appellee


                                               ORDER

        Appellant filed a notice of accelerated appeal on August 8, 2012. Appellant appeals from

the trial court's July 19,2012 order dismissing the case. This is not an appeal from an interlocutory

order and, therefore, it is not accelerated.

        Before the Court is appellant's motion to require the trial court to file fmdings of fact and

conclusions of law and for an extension of time to file a brief. We DENY appellant's motion to the

extent appellant asks this Court to require the trial court to file fmdings of fact and conclusions of

law. See TEx. R. CIV. P. 18a(f)(2)(B). We GRANT the motion to the extent appellant asks for an

extension of time to file a brief. Appellant shall file his brief on or before October 26,_2.012.